                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      )
NANCY BEK,                                            )
                       Plaintiff,                     )
                                                      )
                                                      )
        v.                                            )       CIVIL ACTION
                                                      )       NO. 18-11096-DHH
WELLS FARGO HOME MORTGAGE, et al.                     )
              Defendants.                             )
                                                      )

                                              ORDER

                                        November 13, 2018

Hennessy, M.J.

       Before the Court are Plaintiff Nancy Bek’s motions to: (1) stay foreclosure (docket # 44),

(2) extend time in order for Bek to retain counsel (docket #45), (3) reconsider the Court's order

on her motion to reconsider (docket # 46), and (4) set an evidentiary hearing (docket # 47).

These motions appear to have been filed in response to the setting of a foreclosure sale for

November 20, 2018. For the reasons that follow, the Court denies all four of Bek's motions.

       In order for the Court to grant the relief from judgment that Bek seeks through her

motions, the Court must find “at a bare minimum, that [her] motion is timely; that exceptional

circumstances exist, favoring extraordinary relief; that if the judgment is set aside, [s]he has the

right stuff to mount a potentially meritorious claim or defense; and that no unfair prejudice will

accrue to the opposing parties should the motion be granted.” Fisher v. Kadant, Inc., 589 F.3d

505, 512 (1st Cir. 2009) (quoting Karak v. Bursaw Oil Corp., 288 F.3d 15, 19 (1st Cir.2002));

see Fed. R. Civ. P. 60(b).
       The Court ordered dismissal of Bek's complaint and denial of the Bek's request for

injunctive relief on September 7, 2018. (Docket # 31). The Court entered an order denying

Bek's motion to reconsider and denying Bek's motion for stay of foreclosure on October 3, 2018.

(Docket # 43). In her motion for an evidentiary hearing, Bek argues that the note she was shown

was a falsification and that the Court erroneously found that the note was not germane. (Docket

# 47). This argument was made by Bek in her opposition to the motion to dismiss filed on

August 1, 2018 (docket # 23), and in her motion for reconsideration dated September 10, 2018

(docket # 32). Bek has not offered any new facts or argument not available at the time that the

motion to dismiss was granted. See Fed. R. Civ. P. 60. The Court has already considered Bek’s

arguments and has found them to be without legal merit. Bek has not met the legal criteria for

relief from judgment. Id.

       There being no new facts or other circumstances to trigger reconsideration, a stay of

foreclosure, an evidentiary hearing and a continuance to retain counsel are unwarranted.



                                        CONCLUSION

       The motions to: (1) stay foreclosure (docket # 44), (2) extend time in order for Bek to

retain counsel (docket #45), (3) reconsider the Court's order on her motion to reconsider (docket

# 46), and (4) set an evidentiary hearing (docket # 47) are hereby DENIED.



                                             /S/ David H. Hennessy
                                             David H. Hennessy
                                             UNITED STATES MAGISTRATE JUDGE
